     Case 2:19-bk-19520-NB          Doc 40 Filed 04/29/20 Entered 04/29/20 17:15:21                Desc
                                     Main Document    Page 1 of 9



 1   Misty D. Wilks, SBN 196327
     WILKSLAW
 2   3818 Crenshaw Boulevard #445
     Los Angeles, CA 90008
 3   (202) 276-4789 Voice,
     (877) 264-8779 Fax
 4   Misty@WilksLawOffice.com
 5   Attorney for Debtor
 6
                              UNITED STATES BANKRUPTCY COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES
 8

 9

10   In Re:                                              )   Chapter 13
                                                         )   Case No. 2:19-bk-19520-NB
11                                                       )
                                                         )
     SHELLI D. CROSS                                     )   OBJECTION TO CLAIM; MOTION TO
12
                                                         )   DISALLOW CLAIM NO. 6 OF CUT IT UP,
13
                                                         )   MEMORANDUM OF POINTS AND
                                                         )   AUTHORITIES; DECLARATION OF SHELLI
              Debtor                                     )
14                                                           CROSS IN SUPPORT THEREOF
                                                         )
15
                                                         )
                                                         )   CONFIRMATION HEARING: APRIL 30, 2020
16
                                                         )
                                                         )
17

18   MOTION TO DISALLOW PROOF OF CLAIM NO. 6
19

20
                                                OBJECTION TO CLAIM
21
              The debtor, Shelli Cross (“Debtor”) filed this case on August 14, 2019.
22
            On March 18, 2020, Marc Stevan Leonard dba Cut It Up Ent, filed an Amended Proof of Claim
23
     for $23,580.32 after filing and initial claim for $34726.49 on October 8, 2019.
24
             A true and correct copy of the Proof of Claim is attached as Exhibit “A” and is incorporated
25   herein by this reference. The Proof of Claim reflects that the claim is secured and the basis for the claim
     is a “mechanic's lien based on labor and materials per direct contract”; however, no information to
26
     support the basis for the claim is provided.
27

28




                                                                                                  Page    1
     Case 2:19-bk-19520-NB        Doc 40 Filed 04/29/20 Entered 04/29/20 17:15:21              Desc
                                   Main Document    Page 2 of 9



 1
                               MEMORANDUM OF POINTS AND AUTHORITIES
 2

 3          I.     STATEMENT OF FACTS

 4
            The following facts are supported by Debtor’s Declaration ( Exhibit “B”).
 5
             Creditor is an insider insofar as he shares a familial relationship with the Debtor. In 2016,
 6
     Creditor convinced Debtor to forego another contractor and to use him as the contractor pursuant to an
 7   insurance claim after a flood at Debtor’s residence. Debtor promised that he would expedite the
     remodel and be finished in sixty days, (Debtor’s primary concern insofar as she was a student
 8   struggling to pay both her mortgage and for the necessary temporary housing), and ‘throw in some
 9
     extras’ for the same amount as the insurance company agreed to pay ($28,000). Debtor agreed to pay
     an additional two thousand thirty two dollars ($2,032) for upgraded fixtures.
10
            Creditor agreed to be paid by Kinecta (Debtor’s mortgagee) in four payments representing the
11   amount of work that passed successful inspection by Kinecta’s inspector. After Creditor completed
12
     25% of the work, Kinecta’s inspector would come out and if the work passed inspection the mortgage
     company would then release 25% of the funds. This was to happen four times until the work was
13   complete. Creditor was paid twice according to that arrangement before Creditor stopped showing up
     to work. Creditor had only done approximately 50% of the required work (although it was later
14
     determined to be faulty work - not up to code), and he received approximately 50% of the fee to be paid
15   by Debtor’s homeowners’ insurance company (“SafeCo”) via Kinecta. Creditor was never paid
     anymore because he never successfully performed anymore work.
16
             Both SafeCo and Debtor reached out to Creditor numerous times between March and July 2017
17
     to get Creditor to perform the work . Initially, Creditor promised to be finished by Christmas
18   December 2016. Then he promised January 22, 2017 (60 days from start) and on and on. After several
     months, Debtor was forced to move back into the uninhabitable home and to sleep on the floor while
19   the home was in major disrepair. In May Debtor began hiring other Contractors to perform the work
     shown on the ‘invoices’ submitted by Creditor (that he never did). (Compare Creditors claim Exhibit A
20
     p. 26-32 with Exhibit After two months of living in deplorable conditions (including lack of
21   heat) affecting Debtor’s health, she finally asked Creditor to remove his tools from her home as it was
     clear he had no intention of finishing the work.
22
             Eventually, Kinecta and/or SafeCo and the City of Carson inspector suggested that Debtor
23
     report Creditor to the California Contractors State License Board (CSLB) for “non-performance”. The
24   CSLB ultimately found that Creditor abandoned the project and he was cited and fined. (Exhibit C).

25           There were several failed inspections noted by the City of Carson’s CSLB’s and Kinecta’s
26
     inspectors and countless delays. (Shown in part in Ex C). In June 2017 - 5 months after the promised
     completion date, with no more than 50% of the work being done - Debtor gave Creditor written notice
27   that he was to remove all his belongings within 14 days so she could hire someone to finish the
     work. Creditor again promised to have all the work done by the end of the month. On July 3rd, 2017
28   Debtor asked Creditor to remove all his tools and equipment from her house. Debtor estimates that
     during the 180 days between January and July 2017, Creditor showed up to work 40 days or less.

                                                                                               Page   2
     Case 2:19-bk-19520-NB         Doc 40 Filed 04/29/20 Entered 04/29/20 17:15:21                 Desc
                                    Main Document    Page 3 of 9



             Ten days after asking Creditor to leave her home, Debtor received the documents titled
 1
     ‘Invoice’ with the numbers 2706 and 2710 (Ex A pp 26-32). Debtor had never seen either document
 2   before July 2017 and did not agree to anything contained therein. She contends they were created after
     the fact. Five days after receiving the new ‘invoice’ the City of Carson notified Debtor that she’d failed
 3   yet another inspection. A few days after that Debtor received an estimate from Triplett for more than
     eight thousand dollars ($8,000) just to redo and bring Creditor’s work up to code. See Triplett estimate
 4
     - Exhibit D. The cost of repairing Creditor’s work put Debtor over the insurance claim budget. In
 5   severe financial distress and unable to complete all the necessary repairs, Debtor decided to sell her
     home. Shortly after she placed the For Sale sign in the yard - she received an email from Creditor
 6   stating that it had recorded a mechanic’s lien on her home. She was never officially served (despite
 7
     claims to the contrary) but the title search revealed the lien and Debtor felt that she had no choice
     but to cancel the sale of her home to avoid paying Creditor’s bogus claim.
 8
              Sick, hurt, hungry, poor, cold, torn and unable to resolve this matter amicably within the family,
 9   Debtor followed up on the suggestions to contact CLSB. In December 2017, CLSB recommended their
10
     fast, free, fair arbitration; Creditor refused to participate. Later, Attorney Kovalsky inappropriately
     tried to have the matter closed. One December 23, 2017 Attorney Kovalsky personally served Debtor
11   with the Complaint referenced herein. For the first time, Debtor did not spend Christmas with her
     family.
12

13          II.     LEGAL STANDARD AND DISCUSSION

14                  A.   Creditor’s (“Cut It Up”) CLAIM SHOULD BE DISALLOWED BECAUSE
                    DEBTOR BEARS NO OBLIGATION THERETO
15

16          Here, the subject proof of claim should not be considered to be valid because no information
     required under FRBP 3001(c) or any other law, regulation, code, or custom, was provided.
17
             Pursuant to 11 U.S.C. § 502(a), a filed proof of claim is deemed allowed unless a party in
18
     interest objects. The evidentiary effect of a proof of claim is set forth in Rule 3001(f) of the Federal
19   Rules of Bankruptcy Procedure. Rule 3001(f) provides that a proof of claim that has been properly filed
     by the claimant is entitled to prima facie validity (emphasis added). Initially, the burden of proof lies
20   on the claimant; if the claimant supports his claim with sufficient facts or documentation, the claim is
     deemed prima facie valid (emphasis added). In re Allegheny Int’l, Inc., 954 F.2d 167, 173–74 (3d Cir.
21
     1992); Lampe v. Lampe, 665 F.3d 506, 514 (3d Cir. 2011). The burden then shifts to the objector to
22   produce evidence sufficient to negate the prima facie validity of the claim. Id. But, the claimant is only
     entitled to have the claim considered “prima facie valid” if the claimant alleges facts sufficient to
23   support the claim. In re Allegheny Int’l, Inc., 954 F.2d 167,173 3rd Cir. 1992).
24           The presumption of prima facie validity has a condition - “if the claimant supports his claim
     with sufficient facts or documentation; “if the claim has been properly filed etc. provided in
25
     Bankruptcy Rule 3001(f). This claim was improperly filed and does not present sufficient facts or
26   documentation. The failure to allege facts and to provide sufficient support for a claim deprives the
     claim of prima facie validity. See, e.g., In re Jorczak, 314 B.R. 474, 481-82 (Bankr. D. Conn. 2004)
27   (discussing the evidentiary requirements and burden of proof with respect to the allowance of claims).
28
     The burden only shifts to Debtor after claimant provides sufficient evidence that some sort of claim
     exists.


                                                                                                  Page    3
     Case 2:19-bk-19520-NB         Doc 40 Filed 04/29/20 Entered 04/29/20 17:15:21                Desc
                                    Main Document    Page 4 of 9



             Even with the nation-wide litigation of these issues and the Congressional amendments - and
 1
     although Congress may not have wanted to make the claims process unnecessarily burdensome - it did
 2   not intend to loosen the requirements for successful claims. See Committee Notes on Rules—2011
     Amendment Committee Notes on Rules, regarding Fed. R. Bankr. P. 3001. In fact, Fed. R. Bankr.
 3   P. 3001 was amended to require additional information - particularly, when like now, the debtor is an
     individual. The burden of persuasion is always on the claimant to establish his entitlement to the claim.
 4
     In re Holm, 931 F.2d 620, 623 (9th Cir. BAP 1991); In re Vernon Sand & Gravel, Inc., 93 B.R. 580
 5   (Bankr. N.D. Ohio 1988); In re Twinton Properties Partnership, 44 B.R. 420 (Bankr. Tenn. 1984); In re
     Ousley, 2 B.R. 278 (S.D. Ohio 1988); Kham & Nates Shoes No. 2, Inc. v. First Bank of Whiting, 7
 6   B.R. 420, 424 (Bankr. N.D. Ill. 1989) (claimant bears burden of persuasion by preponderance of
 7
     evidence.

 8           Here - Creditor provides nothing sufficient to establish a prima facie validity. Claimant only
     provides poor hard to read copies of Debtor’s interrogatories disputing the claim, Debtor’s letter
 9   delineating Creditor’s bad acts and failure to perform, and fraudulently drafted “invoices” created after
10
     the fact to pursue a frivolous lawsuit. There is no declaration, no contract, no emails or texts
     showing any clear obligation or commitment of any sort on Debtor’s behalf.
11

12           There is no “writing” as required by Rule 3001(c). There is no contract for this supposed debt
     as required and taught to every first year law student for transactions of this type and amount, and
13
     required by every law in the State of California including those specifically applicable to general
14   contractors and for a mechanic’s lien. This is also problematic for Creditor because Section 502(b)(1)
     of the Bankruptcy Code further provides, in part, that a claim may not be allowed to the extent that it
15   “is unenforceable against the debtor and property of the debtor, under any agreement or applicable
     law.” 11 U.S.C. § 502(b)(1).
16

17          All established contract law would require a written and executed contract for a real property
     remodel of more than $30,000 that created a lien. Creditor is licensed through the California
18   Contractors State License Board. No complex legal analysis of contract law is required for the CLSB
     website clearly shows
19

20
                    In California, a written contract is required for all home improvement
21          projects over $500. A home improvement contract and any changes made to that
            contract must be in writing, legible, easy to understand, and inform the consumer
22          of his/her rights to cancel or rescind the contract. If you are promised something
            verbally make sure that it is included in writing.
23

24
            https://www.cslb.ca.gov/Consumers/Hire_A_Contractor/Home_Improvement_Cont
25   racts/What_Is_A_Contract.aspx

26            The California Contractors State License Board found that Creditor committed no
27
     less than 3 dozen failures and/or violations of the law and code. Amongst these are the
     failure:
28
                1. to comply with provisions of the law regarding home improvement contracts
                   and,
                                                                                                 Page    4
     Case 2:19-bk-19520-NB        Doc 40 Filed 04/29/20 Entered 04/29/20 17:15:21               Desc
                                   Main Document    Page 5 of 9



                2. to provide a dated and signed contract to the buyer prior to the
 1
                   commencement of work
 2
            Those two findings alone clearly negate Creditor’s claim. Furthermore, Creditor
 3   made a grave error in the creation of the fraudulent documents submitted with the Proof of
     Claim. If the Court accepts these documents as valid, then it must also accept and
 4
     acknowledge the note stating there was a “verbal agreement” for the $12,870.17 and an
 5   amount that looks like $20,_88.__. (See Creditor’s claim Ex. A pps 27- 28). Furthermore,
     those same poorly transmitted documents also show that the estimated time of completion
 6   was 60 days from the start date (November 2016). Without any explanation, and since
 7
     Creditor’s own documents show he was paid $16,000 by Debtor’s insurance company – he
     seems to want this Court to believe that an unemployed student (now Uber driver) made a
 8   “side” verbal arrangement to pay an additional $32,000 above the $28,000 the insurance
     claim would have received had he only completed the work! 1. For what? And, 2. How?
 9   Creditor was intimately familiar with Debtor’s finances – and Creditor’s wife was known
10
     to often ask Debtor “How are you even surviving?” Yet Creditor wants this Court to
     believe that although Creditor did not complete the work he agreed to do, that Debtor came
11   back and contracted to pay another $30,000 out of her own empty pockets for. . other
     work? In the midst of the failed inspections and non performance.
12

13          According to Creditor’s own Claim and the supporting documents thereto, Creditor
     not only violated the law, but he also breached his own supposed ‘contract’ insofar as he
14   never completed the work, not even after seven months.
15
            Furthermore, in April of 2017 Debtor received a Lien Waiver from Creditor, clearly
16   showing $30,032 and a payment of $5000, leaving a balance of $25,032 and a payment of
     $9023.30 - leaving a balance of $16,008.61. Creditor would have been paid had he
17   completed the project - but he did not. Creditor’s own failures have been well
     documented. Debtor has hundreds and hundreds of notes, pictures, emails, letters, etc.,
18
     documenting Creditor’s breach, violations, failures and greed as he has aggressively and
19   mercilessly pursued. He doesn’t so much as have her signature on a single sheet of paper.

20          B. Authority to Disallow, Prohibit Modification and Award Fees and Sanctions
21
            Further, contained within the notes regarding the amendment to Fed. R. Bankr. P. 3001(c)(1),
22   the Rule Change Committee made the following notations: “The court retains discretion to allow an
     amendment to a proof of claim under appropriate circumstances or to impose a sanction different from
23   or in addition to the preclusion of the introduction of evidence.” Fed. R. Bankr. P. 3001(c)(1)
24
     (emphasis added). Failure to comply with Rule 3001(c) may expose the claim holder to preclusion
     from offering additional evidence of at a hearing and perhaps an award against it for attorneys fees and
25   expenses. See Rule 3001(c)(2)(D).
26             As written, Rule 3001(c)(2)(D) provides the court with discretion in determining the
     appropriate response to a claimant's noncompliance with Rule3001(c). Id. (the court ‘may’ take ... take
27
     ... the following actions). In determining the appropriate response in this case the Court should
28   carefully consider the claim as submitted and amended. There is no contract, no receipts itemizing the
     costs of the alleged materials nothing that would withstand legal scrutiny or that is even clear to
     read. Not only is there not a preponderance of evidence - there isn’t even a prima facie showing of
     anything. There is no declaration, no statement that explains what happened here. Counsel has spent an
                                                                                               Page    5
     Case 2:19-bk-19520-NB          Doc 40 Filed 04/29/20 Entered 04/29/20 17:15:21                  Desc
                                     Main Document    Page 6 of 9



     exhaustive amount of time trying to sort through false documents and lies to uncover the truth. The
 1
     claim contains whatever the opposite of a preponderance of evidence is - it is underwhelming and non
 2   existent. What was submitted is self-contradictory and/or fraudulent and illegal.

 3           The undersigned Counsel initially accepted the validity of the original claim. Considering the
     standards of our profession and the possible penalty, Counsel never considered this might be a blatantly
 4
     false claim – especially considering the possible penalties. “If a claim does not have prima facie
 5   validity, the claimant still satisfies its initial burden of proving the existence and amount of the claim
     with the presentation of the proof of claim, which is signed under penalty of up to $500,000 or up to
 6   five years in prison.” (Emphasis added) In re Jorczak, 314 B.R. 474, [482-]483 (Bankr. D. Conn.
 7
     2004). Never thinking a licensed attorney would submit such a perjurious document, Counsel
     continued to press Debtor for an explanation. She became further confused as Debtor forwarded more
 8   and more documents supporting her version.
 9           As a matter of practice, the undersigned always initial attempts to resolve all matters amicably
10
     without incurring additional costs for financially distressed debtors. Assuming Attorney Kovalsky had
     been mislead by his own client, or at the very least uninformed about the fraudulently created
11   documents, the CLSB ruling, the improperly filed and not served mechanic’s lien, the payments from
     the insurance lien, the refusal to arbitrate, the filing of the lien being timed to stop the sale of Debtor’s
12
     home, the numerous failed inspections, the mortgagee’s and Debtor’s numerous attempts to get
13   Creditor to do the work, the emotional and financial turmoil Debtor was subjected to, etc. etc – Counsel
     made several attempts to reach Kovalsky and discuss what her research had uncovered. Counsel was
14   appalled and surprised that not only did Attorney Kovalsky know the background facts, he’d also been
     Creditor’s counsel throughout this ordeal - including the CSLB process (wherein the Board determined
15
     there was no contract and that Creditor abandoned the project).
16
             Counsel painstakingly attempted to delineate the errors of Creditor’s claim and urged Attorney
17   Kovalsky to withdraw his claim. He stood before Your Honor on December 19, 2019 and promised to
     review and amend his claim. Again, Counsel implored Mr. Kovalsky to withdraw his claim. Counsel
18
     specifically told Kovalsky that her client could not afford to fight this claim and that he plan and
19   income would not support any additional fees. Counsel explained that she did not intent to charge her
     client for the work she’d already done investigating the claim and asked he withdraw the baseless claim
20   between estranged family members. Kovalsky replied that he needed to be paid and urged me to get
     my client to settle. For what? Creditor was clearly paid for the “shoddy” (as noted by CSLB) work he
21
     did do, that ultimately resulted in more costs to Debtor. Furthermore, Debtor was never to pay Creditor
22   - the insurance company was and would have but Creditor violated every protocol and more
     importantly - did not do the work!
23

24
             Three months later, Creditor amended its claim by only deducting approximately $11,000 - with
     no explanation. No additional documents were submitted, nor a statement addressing the lack of any
25   written document or addressing any of the other numerous errors in the claim. Creditors claim is the
     sole reason for the continuances and delays in Debtor’s case. Debtor’s life has been tied up with this
26   matter for over three years and Counsel has never seen such an egregious violation of law, policy and
27
     decency.

28          Both counsel and Creditor’s actions in this matter are shocking. That a ‘seasoned’ attorney has
     helped facilitate the three years of harassment perpetuated on my client is unconscionable. That
     manufactured documents have been submitted to this Court in the perpetuation of a fraud after a State
     agency has already determined that no contract existed and that Debtor owes no fees is inexplicable.
                                                                                                    Page    6
     Case 2:19-bk-19520-NB          Doc 40 Filed 04/29/20 Entered 04/29/20 17:15:21               Desc
                                     Main Document    Page 7 of 9



 1
                                              CONCLUSION
 2
     Debtors objects to the claim of Claimant for the following reasons:
 3
             a) The claim is not enforceable against the Debtors and should not be allowed pursuant to 11
 4   U.S.C. § 502(b)(1).
 5
             b) The documentation attached to Claimant's proof of claim is insufficient to support the alleged
     claim.
 6           c) The documentation attached to Claimant's proof of claim fails to satisfy the requirements of
     FED. R. BANKR. P. 3001 and therefore the claim does not enjoy a presumption of validity.
 7
             d) As stated in the declaration attached as Exhibit “B,” Debtor does not owe any money to
 8   Claimant.
             e) Claimant's proof of claim fails to include any writing signed by the Debtor which is required
 9   to assert a personal liability on the debt.
             f) Claimant's proof of claim includes documents submitted in furtherance of a fraud.
10
             g) The most causal review of Creditor’s documents raise significant questions
11

12   WHEREFORE, Debtor prays that this honorable Court:
13          a) disallow the claim of Claimant,
14
           b) prohibit any supplemental paperwork from Claimant being allowed at any hearing or in
15   any amended claim,

16          c) sanction Claimant,
17          d) award attorneys fees of eight thousand seventy-five dollars ($8,075) and reasonable
18
     expenses caused by Claimant's failure to provide the required information set forth in FED. R.
     BANKR. P. 3001 and forcing Debtor to defend this baseless claim,
19
             e) and to grant the Debtor such other and further relief, at law or equity, to which she may
20   be justly entitled.
21

22
     DATED:         04/29/2020
23                                                 /s/ Misty Wilks
                                                   Misty Wilks
24
                                                   WilksLaw
25

26

27

28




                                                                                                 Page       7
     Case 2:19-bk-19520-NB         Doc 40 Filed 04/29/20 Entered 04/29/20 17:15:21                 Desc
                                    Main Document    Page 8 of 9



 1                               PROOF OF SERVICE OF DOCUMENT
 2
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
 3
     business address is: 3818 Crenshaw Blvd., #445 Los Angeles, CA 90008
 4
     A true and correct copy of the foregoing document entitled : OBJECTION TO CLAIM
 5
     and will be served or was served (a) on the judge in chambers in the form and manner required by
 6
     LBR 5005-2(d); and (b) in the manner stated below:
 7

 8
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
 9   Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
10   court via NEF and hyperlink to the document. On 05/29/2016, I checked the CM/ECF docket for
11   this bankruptcy case or adversary proceeding and determined that the following persons are on the
12   Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

13
     Kathy A Dockery (TR)
     EFiling@LATrustee.com
14
     Arnold L Graff on behalf of Interested Party Courtesy NEF
15
     agraff@wrightlegal.net, bkudgeneralupdates@wrightlegal.net
16
     Mark S Krause on behalf of Creditor Kinecta Federal Credit Union
17   bankruptcy@zbslaw.com, mkrause@ecf.courtdrive.com
18
     Josephine E Salmon on behalf of Creditor JPMorgan Chase Bank, N.A.
19   ecfcacb@aldridgepite.com, JES@ecf.inforuptcy.com;jsalmon@aldridgepite.com

20   Valerie Smith on behalf of Interested Party Courtesy NEF
     claims@recoverycorp.com
21

22   United States Trustee (LA)
     ustpregion16.la.ecf@usdoj.gov
23

24   2. SERVED BY UNITED STATES MAIL:
25   On (date) _______________, I served the following persons and/or entities at the last known
26   addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy

27   thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as

28
     follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed
     no later than 24 hours after the document is filed.

                                                                                                  Page    8
     Case 2:19-bk-19520-NB         Doc 40 Filed 04/29/20 Entered 04/29/20 17:15:21                  Desc
                                    Main Document    Page 9 of 9



     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
 1
     TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
 2
     F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served the following persons
 3
     and/or entities by personal delivery, overnight mail service, or (for those who consented in writing
 4
     to such service method), by facsimile transmission and/or email as follows. Listing the judge here
 5
     constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
 6   completed no later than 24 hours after the document is filed.
 7
     I declare under penalty of perjury under the laws of the United States that the foregoing is true and
 8
     correct.
 9

10
      04-20-2020                   Misty Wilks                         /s/ Misty Wilks
11
      Date                   Printed Name                              Signature
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                                                                    Page   9
